03/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 17-0653


                                         DA 17-0653
                                                                         FILED
STATE OF MONTANA,
                                                                        MAR 25 2020
             Plaintiff and Appellee,                                 Bowen Greenw000
                                                                   Clerk of Supreme Court
                                                                      State of Montana

      v.                                                              ORDER

JEROMEY GLENN JONES,                     ORIG
             Defendant and Appellant.


       Appellant,Jeromey Glenn Jones, has filed a Petition for Rehearing. This Court issued
its Opinion in the above entitled action on January 14, 2020. We will grant a petition for
rehearing only upon the following grounds: that the Court overlooked some fact material to
the decision; that the Court overlooked some question presented by counsel that would have
proven decisive to the case;or that the Court's decision conflicts with a statute or controlling
decision not addressed by the Court. M. R. App. P. 20(1)(a).
       Upon review of the Appellant's Petition, this Court determines that none of the
conditions listed in M. R. App. 20(1)(a) have been met. Accordingly,
       IT IS ORDERED that the Appellant's petition for rehearing is DENIED.
      IT IS FURTHER ORDERED that the Clerk ofthis Court give notice ofthis Order to
counsel of record and to the Honorable Robert L. Deschamps III, Presiding Judge.
      DATED this e--9 day of March, 2020.



                                                                  Chief J tice
2